Citation Nr: 0327590	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-24 382A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement propriety of the initial noncompensable 
evaluation assigned following a grant of service connection 
for sinusitis and rhinitis.

4.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for left 
arm scars. 

5.  Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.   

6.  Entitlement to an increased disability evaluation for 
hiatal hernia with gastroesophageal reflux disease (GERD) and 
peptic ulcer disease, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1991 and from March 1992 to February 1993, including service 
in Southwest Asia.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating action 
of the Winston-Salem North Carolina RO which granted service 
connection and assigned a noncompensable rating for left arm 
scars and denied service connection for a psychiatric 
disorder, a left thumb disability and IBS with hemorrhoids.  
By that same decision, the RO denied claims for increased 
evaluations for the low back disability, GERD and 
hypertension, determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a right knee disability and denied a claim for 
nonservice-connected pension.  A notice of disagreement (NOD) 
was received in October 2000 and the RO issued a statement of 
the case (SOC) in November 2000.  A substantive appeal was 
received from the veteran in November 2000.  

The veteran has also perfected an appeal from a November 2000 
rating action by which the RO granted service connection and 
assigned a noncompensable rating for sinusitis/rhinitis and 
denied claims of service connection for tinnitus and 
increased rating for hearing loss.  The veteran submitted an 
NOD in December 2000 and the RO issued an SOC in March 2001.  
The veteran submitted a substantive appeal in July 2001.  

The veteran raised a claim of entitlement to service 
connection for hiatal hernia in the December 2000 NOD.  In a 
March 2001 rating action, the RO granted service connection 
for hiatal hernia and characterized the veteran's service-
connected gastrointestinal disability as hiatal hernia with 
GERD and peptic ulcer disease.  

In December 2001, the Board denied claims for service 
connection for a left thumb disorder and increased rating for 
hypertension were denied.  The Board also determined that new 
and material evidence had been presented to reopen the claim 
of entitlement to service connection for a right knee 
disability.  The Board remanded the claim for service 
connection for a right knee disability and the remaining 
claims then before it further development.  The Board pointed 
out in the decision that the veteran had withdrawn the 
pension claim.

As the question of the initial evaluation assigned for the 
service-connected sinusitis/rhinitis and left arm scars 
involve original claims, the Board has framed the issues as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

By a December 2002 rating action, service connection was 
granted for post-traumatic stress disorder (PTSD), traumatic 
arthritis and lateral instability of the right knee and 
tinnitus.  As such, the appeals with regard to those claims 
have been satisfied.  Therefore, the issues presently before 
the Board are limited to those noted on the title page. 

The case was most recently certified to the Board by the St. 
Petersburg, Florida RO.  

The Board's decisions on the claims of service connection for 
hemorrhoids and IBS, for higher initial evaluations for 
sinusitis/rhinitis and left arm scars and the claim for 
increased rating for the low back disability are set forth 
below.  However, the issues of an increased rating for hiatal 
hernia with GERD and entitlement to a TDIU will be addressed 
in the remand following the decision.  

The Board finds it necessary to refer several matters to the 
RO.  In April 2002 statements, the veteran referred to claims 
in which he waived local jurisdiction and asked that the 
issues be adjudicated directly by the Board.  The veteran 
referred to, among others, claims for increased rating for 
migraine headaches and psoriasis.  The Board points out that 
an increased rating for psoriasis was denied by the RO in an 
August 2001 rating decision.  In that same decision, the RO 
deferred a rating for the headache disability pending a VA 
examination.  It does not appear that such an examination has 
been conducted and the claim is referred to the RO for 
appropriate action.  

The veteran has also referred to claims for an earlier 
effective date for the "onset" of chronic obstructive 
pulmonary disease (COPD) with bronchitis, earlier effective 
date for the grant of service connection for sinusitis, 
entitlement to aid and attendance benefits, clothing 
allowance and an "informal claim" of entitlement to 
nonservice-connected pension.  As those claims have not been 
adjudicated by the RO, they are not properly before the Board 
at this time.  See 38 C.F.R. § 20.101 (2002).  The claims are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The preponderance of the competent evidence establishes 
that there is no medical nexus between the veteran's 
hemorrhoids and service.  

3.  The preponderance of the competent evidence establishes 
that there is no medical nexus between the veteran's IBS and 
service.  

4.  Since October 2, 1995, the veteran's sinusitis and 
rhinitis has not been manifested by definite atrophy of 
intranasal structure and moderate secretion or greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side, without polyps.  

5.  The evidence is in relative equipoise on the question of 
whether, since November 24, 1999, the veteran's left arm 
scars have been tender and painful on examination.  There is 
no evidence that the veteran's scars, are deep or sizeable, 
or that they interfere with function of the left arm.  

6.  The veteran's service-connected lumbosacral strain is 
primarily manifested by pain and no more than moderate 
limitation of motion; there is no evidence of intervertebral 
disc syndrome and findings consistent with severe lumbosacral 
strain are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 
3.159 (2002).

2.  The criteria for service connection for IBS are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.159 
(2002).

3.  As the initial noncompensable rating assigned following a 
grant of service connection for sinusitis and rhinitis was 
proper, the criteria for a higher evaluation are not met.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.14, 4.97, Diagnostic Codes 6513, 6522 
(2002); 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6513 (1997).  

4.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 10 percent rating for left 
arm scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (67 
Fed. Reg. 49590-49599 (July 31, 2002)).   

5.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 percent rating for chronic 
postural low back strain have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims now under consideration, as all notification and 
development action needed to render a fair decision on each 
of these claims has been accomplished.

Through the September and November 2000 rating decisions, the 
November 2000 and March 2001 statements of the case, numerous 
supplemental statements of the case (SSOC) and the December 
2001 Board remand, the veteran has been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence that would substantiate his claims, and 
the evidence that has been considered in connection with his 
appeal.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
indicated above, the SOCs, SSOCs and a December 2002 Hearing 
Officer decision all noted the evidence needed to 
substantiate the veteran's claims for service connection and 
higher ratings.  A December 2002 SSOC specifically noted 
recent changes to the rating criteria pertaining to increased 
rating for skin disabilities and listed the pertinent 
criteria.  In an April 2001 letter, the RO notified the 
veteran of the VCAA.  In addition, by a May 2002 letter, the 
RO specifically informed the veteran of the evidence 
considered thus far in the adjudication of his claims, noted 
which evidence he should submit and what evidence VA would 
attempt to obtain.  The Board also finds that the RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the necessary evidence.  The RO contacted the 
veteran in May 2002 and requested that he submit evidence 
necessary to obtain any treatment records pertinent to his 
claim.  To date, there has been no response from the veteran. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran has offered 
testimony in support of his claims at two hearings during the 
course of this appeal.  The RO has undertaken reasonable 
efforts to assist him in obtaining the evidence necessary to 
substantiate his claims, including obtaining VA clinical 
records and arranging for the veteran to undergo several VA 
examinations in connection with his claims.  The Board notes 
the veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first directing or accomplishing 
any additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.  

II.  Claims for Service Connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§  3.303, 3.306.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d).  Service connection requires a 
finding of the existence of a current disability and a 
medical relationship between that disability and the 
veteran's service.  Watson v. Brown, 4 Vet. App. 309 (1993).  

The veteran, who is a registered nurse, contends that service 
connection is warranted for hemorrhoids and IBS.  He appeared 
at February 2001 and April 2002 RO hearings and testified 
that he believes these complaints were either incurred at the 
same time he incurred the already-service-connected hiatal 
hernia with GERD condition or are related to service in the 
Persian Gulf.  In a report of medical history prepared by the 
veteran in connection with a December 1999 VA examination, he 
noted that he was diagnosed as having IBS and hemorrhoids in 
March 1999 when he underwent gall bladder surgery.  In 
October 2000, the veteran submitted numerous written 
statements from individuals who reportedly served with him 
and recalled that he suffered these conditions during 
service.  

In reviewing the evidence of record, the Board notes that the 
veteran's service medical records are silent for any findings 
or complaints related to IBS or hemorrhoids.  The report of a 
June 1991 separation examination included normal clinical 
evaluations of the anus and rectum, genitourinary system and 
abdomen and viscera.  A May 1995 Medical Surveillance note 
indicated that the veteran presented "for my check up."  
Findings noted were limited to vision and hearing loss and 
hypertension.

Post-service medical records include the report of an April 
1997 procedure for evaluation of bloody diarrhea and lower 
abdominal pain to rule out inflammatory bowel disease or 
other lower gastrointestinal pathology.  Colonoscopy was 
normal and revealed no explanation for the veteran's reported 
history of diarrhea and rectal bleed.  

A June 2000 VA examination yielded diagnoses of IBS with 
residuals and rectal hemorrhoids, inactive at present; the 
examiner did not comment on the etiology of either condition. 

The report of a February 2001 VA Persian Gulf examination 
included the veteran's report that he had been diagnosed with 
hemorrhoids in approximately1997.  physical examination of 
the rectum was deferred and there was no related diagnosis 
made.  

The Board remanded the case in December 2001 to obtain any 
additional treatment records and a VA examination, with an 
opinion as to the etiology of the claimed conditions.  As 
noted previously, the veteran did not respond to the RO's 
request for information necessary to obtain any additional 
treatment records.   
 
The veteran was afforded a VA examination in August 2002 at 
which time he reported stomach complaints, without a specific 
diagnosis, and hemorrhoids.  Following physical examination 
and a review of the complete record, the examiner noted 
"non-active hemorrhoids in history and prior diagnosis of 
irritable bowel syndrome."  The examiner noted that IBS is a 
separate entity and not related to the service-connected GERD 
or to hemorrhoids.  It was the examiner's opinion that 
neither the hemorrhoids nor the IBS are related to service.  

Although the veteran asserts that the IBS and hemorrhoids are 
related to service, the Board must conclude that the 
preponderance of the evidence is against the claims.  The 
veteran, a registered nurse, has submitted his own opinion 
that the claimed conditions are related to service.  A 
nurse's statement generally has probative value.  Black v. 
Brown, 10 Vet. App. 279 (1997); Williams v. Brown, 4 Vet. 
App. 270 (1993).  Thus, the Board finds the veteran's 
statements competent medical evidence tending to establish a 
link between the current IBS and hemorrhoids and service.  
However, as the veteran has a stake in the outcome of the 
case, his statements and opinion are not conclusive and must 
be weighed against all other relevant evidence in 
adjudicating the claims.  

Significantly, the veteran's opinion is contradicted by the 
December 2002 VA examiner's opinion which was based on a 
review of the veteran's claims file and provided in response 
to questions posed by the Board.  The December 2002 report 
reflected the examiner's opinion that the veteran's 
hemorrhoids and IBS were not related to service.  The 
probative value of that opinion is based on the examiner's 
review of the pertinent date, personal examination of the 
veteran and the examiner's own professional knowledge and 
skill in analyzing the record.  The Board must determine how 
much weight is to be attached to each opinion.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one medical professional's opinion over 
another's, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions here, the VA 
examiner's opinion reflects an examination of the veteran and 
a full review of all the evidence of record, including the 
clinical records created when the veteran was on active duty.  
In view of the circumstances in this case, and particularly 
in light of the VA examiner's thorough, objective review of 
the clinical evidence pertinent to the claim, the VA 
examiner's opinion is accorded higher probative value.  There 
is no other competent evidence in support of the veteran's 
claims.

The Board has also considered the veteran's recent assertions 
that the claimed conditions may be due to his service in the 
Persian Gulf War.  Specific to Persian Gulf War service, 
service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, which must become manifest within a certain period 
of time and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).  A 
Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

A review of the claims file indicates that the RO did not 
specifically consider the undiagnosed illness statute; 
however, given the clear lack of entitlement to service 
connection under that statute, the veteran is not prejudiced 
by the Board's initial consideration of the revised statutes.  
See Bernard, 4 Vet. App. at 384.  Under the language of 
38 U.S.C.A. § 1117, service connection for hemorrhoids or IBS 
is precluded as those conditions are diagnosed disabilities.   

Thus, as there is no competent evidence of a nexus between 
the current IBS or hemorrhoids and service, the claims for 
service connection must be denied.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against each 
of the claims for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Higher Evaluations

The veteran contends that his service-connected 
sinusitis/rhinitis, left arm scars and low back disability 
are more severe than the current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue-such as 
with the claim for a higher evaluation for lumbosacral 
strain-it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as with respect to the claims for 
higher initial evaluations for sinusitis/rhinitis and left 
arm scars, the question for consideration is the propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 





A.  The propriety of the initial evaluation assigned 
following a grant of service connection for sinusitis and 
rhinitis

In the November 2000 rating action presently on appeal, the 
RO granted service connection and assigned a noncompensable 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6513 for 
sinusitis and rhinitis, effective from October 2, 1995.  

During the course of this appeal, VA amended the rating 
criteria for evaluating diseases of the nose and throat, 
effective October 7, 1996.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996) (codified at 38 C.F.R. § 4.97).  As such, 
the veteran is entitled to application of the version most 
favorable to him.  See Karnas, 1 Vet. App. at 308.  If an 
increase is warranted based solely on the revised criteria, 
the effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  VAOGCPREC 3-2000; 65 
Fed. Reg. 33422 (2000).  While the RO has considered the 
veteran's claim under only the revised criteria, as explained 
in more detail below, the veteran is not prejudiced by the 
Board's consideration of the former criteria (in the first 
instance), and the revised criteria, since the outcome of the 
claim is the same under either version.  See Bernard, 4 Vet. 
App. at 394.

Under the rating criteria in effect prior to October 7, 1996, 
a noncompensable disability rating was provided for sinusitis 
with x-ray manifestations only and mild or occasional 
symptoms.  A 10 percent disability rating was warranted where 
the sinusitis was of moderate severity with discharge or 
crusting or scabbing and infrequent headaches.  A 30 percent 
disability rating was warranted where the sinusitis was of 
severe severity with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent disability rating was 
warranted for post-operative sinusitis following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (1996).

Under the rating criteria pertaining to chronic atrophic 
rhinitis in effect prior to October 7, 1996, a noncompensable 
disability rating was provided for definite atrophy of 
intranasal structure, and moderate secretion.  A 30 percent 
rating was warranted for moderate crusting and ozena, with 
atrophic changes.  A 50 percent rating was for assignment 
with massive crusting and marked ozena, with anosmia.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  

Under the rating criteria in effect from October 7, 1996, the 
general rating criteria for sinusitis provides a 
noncompensable disability rating for sinusitis that is 
detected by x-ray only.  A 10 percent disability rating is 
warranted for sinusitis where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent disability rating is warranted for 
sinusitis where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note to the rating criteria states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, DCs 6510 through 
6514 (2002).

The revised rating criteria for evaluation of rhinitis 
distinguishes between allergic, bacterial and granulomatous 
rhinitis.  Under Diagnostic Code 6522, allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side warrants assignment of a 10 percent 
rating.  A 30 percent rating is assigned if polyps are 
present.  

Bacterial rhinitis with permanent hypertrophy of turbinates 
and with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side is assigned 
a 10 percent rating.  A 50 percent rating is warranted for 
rhinoscleroma.  

The Board also notes that because rhinitis and sinusitis have 
similar symptoms, and the same symptoms cannot be compensated 
twice, rhinitis and sinusitis cannot be rated separately.  38 
C.F.R. § 4.14 (1996 &2002). 

Complaints associated with the veteran's sinusitis and 
rhinitis since service have included post-nasal drip, 
tenderness and difficulty breathing through the nose.  
Private medical records dated from September 1998 note 
diagnoses of bronchitis and maxillary sinusitis.  Initially, 
the nares were erythematous and boggy and there was mild 
maxillary sinus pain with palpation.  Two weeks later, the 
condition was noted to be improved.  The nares were patent; 
no sinus tenderness with palpation.  

VA treatment records include a November 1999 assessment of 
allergic rhinitis.  In August 2000, the veteran presented 
with complaints of a "sinus thing."  The assessment was 
seasonal allergic rhinitis.  That same month, he presented 
with complaints of some vertigo and yellow drainage and thick 
sputum.  The initial assessment included sinusitis and the 
veteran was placed on antibiotics.  Two weeks later, 
sinusitis was resolved.  

The veteran has been afforded numerous VA examinations since 
1995, and the report of those examinations reflect the 
examiner consideration of his history and complaints.  

A May 1997 VA examination revealed congested nasal 
turbinates, but no tenderness over sinuses; no discoloration, 
pharynx clear.  The diagnosis was chronic rhinitis with 
occasional mild sinusitis.  

A December 1999 VA examination included veteran's report of 
severe interference with breathing, several episodes of 
purulent discharge each year and occasional antibiotic 
treatment.  Physical examination of the nostrils revealed 
mild edema bilaterally with approximately 30 percent 
occlusion bilaterally.  Palpation of the sinuses revealed 
tenderness in the left maxillary sinus.  The diagnosis was 
rhinitis and sinusitis.  

On VA examination in January 2000, rhinitis was not found, 
there was only a normal 30 percent obstruction of nasal 
passages without exudates or edema.  The veteran indicated 
that the left maxillary sinus was tender when pressed; 
however, x-ray studies revealed no sinusitis found in any of 
the sinuses.  The examiner noted that while "proof" of 
sinusitis or rhinitis was not forthcoming from the 
examination, the veteran offered a long history of those 
conditions with increasing symptoms.

During a June 2000 VA examination, the veteran described a 
history of allergic rhinitis and sinusitis with "constant 
drainage" and his report that he had not been on antibiotic 
treatment since February.  Examination of the nose showed 
slightly reddened passages with increased turbinate size.  
The throat showed increase in erythema with increase in 
lymphoid tissue on the posterior throat.  The diagnoses 
included allergic rhinitis and sinusitis with residuals.  

The February 2001 VA Persian Gulf examiner noted the 
veteran's complaints of sinus trouble in the past, but that 
there were no current complaints.  

Pursuant to the Board remand, the veteran underwent another 
VA examination in August 2002.  The report of that 
examination reflects that the examiner reviewed the claims 
file in conjunction with the examination.  The veteran then 
reported that he cannot breath through his nose well.  He 
denied any kind of purulent discharge or dyspnea at rest.  
The examiner noted that it was difficult to establish trends 
or compare incapacitation as the veteran reportedly self-
treats.  Intranasal examination revealed mild septal 
deviation to the right anteriorly with widening of the 
inferior septum at the maxillary crest.  The mucosa was 
diffusely mottled with alternating areas of erythema and pale 
mucosa.  There was a slight clear discharge.  There were no 
polyps, purulence or crusting.  The bilateral middle meatus 
were easily visualized after nasal decongestion, revealing no 
evidence of polyps, purulence, or crusting.  There was no 
sinus tenderness unless the veteran was directed towards that 
on examination.  Nasal airflow was judged to be approximately 
90 percent bilaterally.  The veteran had 100 percent airflow 
after decongestion.  The diagnostic impression was allergic 
rhinitis.  The veteran had not had any episodes of sinusitis 
nor had he had any episodes of sinusitis within the last 
year.  The examiner also noted that there was no evidence to 
suggest sinus disease on imaging.  Thus, it was this 
examiner's impression that the veteran was suffering from 
allergic rhinitis that was not being adequately treated at 
the present time.  

The Board notes that while the medical evidence since 1995 
demonstrates that the veteran has had nasal secretions and 
congestion, there is no x-ray evidence of sinusitis.  In 
fact, the most recent VA examination included the examiner's 
observation that there was no evidence to suggest sinus 
disease.  The basis of a rating for sinusitis under both sets 
of rating criteria is x-ray manifestations of the condition.  
As there is no such evidence in this case, an increased 
(compensable) rating under Diagnostic Code 6513 pertaining to 
sinusitis would not be warranted under either the former or 
revised applicable criteria.  

The Board finds that the veteran's condition is more 
appropriately rated under the criteria pertaining to allergic 
rhinitis.  See Butts v. Brown, 5 Vet. App. 532 (1993).  While 
the medical evidence since service demonstrates that the 
veteran has had nasal secretions, there are no findings of 
moderate crusting and ozena, with atrophic changes.  Thus, a 
compensable rating under the scheduler criteria in effect 
prior to October 7, 1996, is not warranted.  Likewise, the 
evidence does not show that the veteran ever had greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side as is required for a 
compensable rating under the revised rating criteria. 

Thus, the Board finds that, regardless of whether the former 
or revised applicable rating criteria is considered, the 
criteria for an initial compensable evaluation for service 
connected sinusitis and rhinitis simply are not met.  As the 
Board finds that at no time since the October 2, 1995 
effective date of the grant of service connection has there 
ever been objective evidence that the degree of disability 
due to sinusitis and rhinitis was commensurate with that 
necessary for assignment of a compensable evaluation, a 
staged rating, pursuant to Fenderson, is not warranted.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55-57

B.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for left 
arm scars

In the September 2000 rating action presently on appeal, the 
RO granted service connection and assigned a noncompensable 
evaluation for left arm scars, under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, effective from November 24, 1999.  

During the course of this appeal, VA amended the rating 
criteria for evaluating scars, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (codified at 
38 C.F.R. § 4.118).  As such, the veteran is entitled to 
application of the version most favorable to him.  See 
Karnas, 1 Vet. App. at 308.  The RO has considered the 
veteran's claim under both sets of criteria and provided the 
veteran notice of the revised criteria in the December 2002 
SSOC.  As such, the Board finds there is no prejudice to the 
veteran in the Board doing the same, applying the more 
favorable result, if any.  See Bernard, 4 Vet. App. at 393.  
If an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

Under the Diagnostic Code 7805, as in effect prior to August 
2002, a scar is rated on limitation of function of the part 
affected.  Under the prior version of Diagnostic Code 7803, a 
10 percent rating would be warranted for a superficial, 
poorly nourished scar with repeated ulceration.  Under 
Diagnostic Code 7804, a superficial scar, which was tender 
and painful on objective demonstration would warrant 
assignment of a 10 percent rating. 

Under the revised rating criteria, a compensable evaluation 
can now be provided for scars that are deep, cause limitation 
of motion and cover an area in excess of six square inches 
under Diagnostic Code 7801; scars that cover an area of 144 
square inches or more under Diagnostic Code 7802; a scar that 
is unstable, that is, one manifested by frequent loss of skin 
cover under Diagnostic Code 7803; superficial scars that are 
painful on examination under Diagnostic Code 7804 or scars 
that limit function of the affected part under Diagnostic 
Code 7805.  
 
The August 2002 VA examination report reflects the best 
description of the veteran's scars and related complaints.  
As indicated in that report, the veteran sustained 
lacerations to the left forearm when he accidentally put his 
arm through a plate glass window.  He complained that the 
scars were tender, especially after use or exposure to cold 
weather.  He also complained of numbness which radiated to 
the ulnar aspect of the hand. 

Physical examination revealed the presence of three scars.  
There is an irregular linear shaped scar on the left lateral 
forearm, the main body of which measures approximately 9 x 
0.9 cm., with an additional branch at one end that measure 
5.5 x 0.6 cm.  The scar was described as smooth in texture, 
skin-colored to slightly hypopigmented and mildly depressed.  
There is some subjective, but no objective, tenderness to 
palpation.  

On the proximal medial flexure forearm, there was a regularly 
shaped 2 x 0.5 cm hypopigmented scar.  This scar is well 
healed and fairly smooth in texture.  There is no subjective 
or objective tenderness to palpation.  

On the medial distal flexure forearm, there was an "almost 
L-shaped" scar that measures 22 x 0.3 cm on one limb and 4 x 
0.5 cm on the other limb of the scar.  The scar is skin-
colored and there is very slight elevation of soft in the 
area that was likely the avulsed portion.  There was no 
subjective or objective tenderness to palpation.  

There was no associated adherence, ulceration, breakdown, 
underlying tissue loss, inflammation, edema or keloid 
formation noted with any of the scars.  The examiner noted 
that there appeared to be no limitation or forearm or wrist 
movement due to the scars themselves.  The examiner described 
the scars as well-healed and of no significant associated 
disfigurement.  The larger scar on the extensor forearm is 
tender and worsens with certain triggers, such as cold 
weather or overuse.  The scar on the medial distal flexure 
forearm is also tender, but only in cold weather.  The scar 
on the medial proximal flexure forearm is asymptomatic.  

Having reviewed the complete record, the Board finds that the 
competent and probative evidence of record is in approximate 
balance as to whether the veteran's service-connected left 
arm scars warrant the assignment of a 10 percent disability 
rating under the criteria of either version of Diagnostic 
Code 7804.  Although the December 2002 VA examination 
included the examiner's initial observation that the larger 
scar was subjectively, but not objectively tender, the 
examiner's overall assessment characterized that scar, and 
one other, as tender under certain circumstances.  The Board 
notes the veteran's assertions, both written and in testimony 
at the RO hearings, that the scars are tender.  In light of 
that, the Board finds that a reasonable doubt is raised as to 
whether, since the grant of service connection, a 10 percent 
rating is warranted, and the Board resolves that doubt in the 
veteran's favor.  See Gilbert, 1 Vet. App. at 55-57.  

The Board further finds, however, that a rating in excess of 
10 percent is not warranted.  There is no evidence that the 
veteran's scars, are deep, cover a large enough area or 
interfere with function of the left arm such that an 
increased rating would be warranted under any other 
potentially applicable diagnostic code.  

Thus, affording the veteran the benefit of the doubt, the 
Board finds that the record supports the assignment of a 10 
percent evaluation for the veteran's left arm scars, 
effective from November 24, 1999.  

C.  Entitlement to a rating higher than 10 percent for 
lumbosacral strain

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under Diagnostic 
Code 5295, a 10 percent rating is established for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is established when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating is established when 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In the alternative, the veteran's disability may be evaluated 
under Diagnostic Code 5292, pertaining to limitation of 
motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion.  

Furthermore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that, giving the veteran 
the benefit of the doubt, the criteria for a 20 percent 
rating for moderate limitation of motion of the lumbar spine 
under Diagnostic Code 5292 is warranted.  On VA examination 
in June 2000, the complained of constant lumbosacral pain, 
aggravated by activities.  He also complained of pain 
radiating from his lower back into his upper back, with 
occasional right leg pain as well.  On examination, the 
veteran could forward bend to 95 degrees, laterally to 30 
degrees, complaining only of slight discomfort in the 
sacroiliac areas.  There was no tenderness paravertebrally, 
in the sacroiliac or sciatic notch areas to deep palpation.  
Motor and sensory examinations of the lower extremities were 
within normal limits.  The assessment was lumbosacral strain 
with residuals.  

The report of an August 2002 VA examination conducted 
pursuant to the Board's remand instructions noted the 
veteran's complaints of back pain, with radiation to the 
right knee.  The veteran demonstrated flexion to 85 degrees, 
with 95 degrees as normal.  Extension was to 20 degrees of 
which 20 degrees is normal.  Rotation was described as 
somewhat limited but was 15 to 20 degrees, with 20 degrees 
being normal.  Lateral bending was to 15 degrees; 20 degrees 
being normal.  The veteran had 5/5 strength and normal 
sensation throughout the lower extremities.  Straight leg 
raising elicited some pain in the right lower extremities.  

The assessment was that the veteran had 2/10 baseline pain 
and evidence of stiffness but no fatigability, weakness or 
lack of endurance noted in coordination.  The examiner did 
note, however, that the veteran does have flare-ups, which 
occur once every "couple of weeks," which last two to four 
days and cause him 8/10 pain with significant stiffness and 
fatigability in his back.  During the flare-ups, it was the 
examiner's opinion that the veteran likely suffers an 
additional 10% to 15% decrease in range of motion and had an 
additional functional loss of 10% to 15% during those 
periods.  The examiner further opined that it was "less 
likely than not" that the service-connected back disability 
renders the veteran's unable to gain employment.  

The report of a August 2002 VA neurological examination noted 
the veteran's complaints of low back pain but found no 
obvious gross neurologic deficit noted.  It was the 
examiner's impression that the veteran likely suffers from 
chronic low back pain with occasional exacerbations.  

While the limitation of motion demonstrated during the VA 
examinations was slight, the Board notes that the 
examinations were not conducted during a flare-up.  In August 
2002, the VA examiner specifically commented that the 
veteran's pain could limit his functional ability during a 
flare-up, and that he would lose 10-15 percent of function.  
Thus, with consideration of the 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that during a flare-up, 
his overall range of motion, as estimated by the VA examiner, 
would more closely approximate moderate limitation of motion. 
Thus, a rating of 20 percent may be assigned for his low back 
disability under Diagnostic Code 5292.

However, the Board finds that no higher evaluation is 
warranted.  Even considering the extent of probable 
functional loss due to pain during flare-ups, severe 
limitation of lumbar spine motion, for which a 30 percent 
evaluation is assignable under Diagnostic Code 5292, is not 
shown. The Board also finds that a rating higher than 20 
percent is not warranted under Diagnostic Codes 5293 or 5295.  
The evidence of record does not establish evidence of 
intervertebral disc syndrome such that Diagnostic Code 5293 
should be considered and the findings are not consistent with 
severe lumbosacral strain.

Under these circumstances, the Board concludes that a rating 
of no more than 20 percent is warranted for the veteran's low 
back disorder.  

D.  Extra-Schedular Consideration

The above determinations are based on applicable provisions 
of VA's schedule for rating disabilities.  Additionally, the 
Board finds no showing that the service-connected sinusitis 
and rhinitis, left arm scars or back disability has/have 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board acknowledges the veteran's complaints; 
however, none of the  disabilities at issue have not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claims for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hemorrhoids is denied.

Service connection for irritable bowel syndrome is denied.

An initial compensable evaluation for sinusitis and rhinitis 
is denied.  

An initial 10 percent rating for left arm scars is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A 20 percent rating for lumbosacral strain is granted, 
subject to the law and regulations governing the payment of 
monetary awards.


REMAND

Further development is warranted prior to final adjudication 
of the veteran's claims of entitlement to an increased 
evaluation of the hiatal hernia with GERD and for a TDIU.  

In claims for disability compensation, the duty to assist 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(a).  Unfortunately, the examination conducted after 
the Board's December 2001 remand is inadequate for rating 
purposes.  The August 2002 VA examination was requested for 
the express purpose of determining the severity of the 
service-connected hiatal hernia with GERD; however, the 
examiner only noted that the veteran continued to suffer 
symptoms of that condition, without any description of what 
those symptoms were.  Where the examination is inadequate for 
rating purposes, a remand is required.  38 C.F.R. § 4.2.  

Hence, after associating with the claims file copies of all 
outstanding pertinent medical records, the RO should arrange 
for the veteran to undergo gastrointestinal examination at an 
appropriate VA medical facility.  It would also be also be 
helpful for that examiner to provide an opinion as to the 
veteran's employability.  See Friscia v. Brown, 7 Vet. App. 
294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  The veteran is hereby advised that failure to report 
to any such scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should request that the 
veteran provide pertinent information (to 
include names, addresses, and dates of 
treatment), and, if necessary, 
authorization, to enable it to obtain 
outstanding records of pertinent medical 
evaluation or treatment of 
gastrointestinal disability since 
November 2000.  If the veteran responds, 
the RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

2.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA gastrointestinal 
examination to obtain information as to 
the current severity of the hiatal hernia 
with GERD and peptic ulcer disease.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated diagnostic 
tests and studies should be accomplished, 
and all clinical findings should be set 
forth in detail.  

The examiner should specifically indicate 
whether the veteran suffers recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of consideration impairment of 
health.  The examiner should also 
indicate whether the veteran experiences 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.  To the extent 
possible, the examiner should distinguish 
symptoms and effects of the service-
connected hiatal hernia with GERD and 
peptic ulcer disease from any other co-
existing gastrointestinal disorder.  If 
it is not medically possible to do so, 
the examiner should clearly so state.  
Finally, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected hiatal hernia with GERD and 
peptic ulcer disease, either individually 
or in concert with the veteran's other 
service-connected disabilities, renders 
him unable to obtain or retain 
substantially gainful employment.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
increased rating for hiatal hernia with 
GERD and peptic ulcer disease, and for a 
TDIU, in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the requested 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to discussion of the pertinent 
evidence and legal authority considered, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

